Case 4:19-cv-00180-ALM-KPJ Document 241 Filed 05/26/20 Page 1 of 3 PageID #: 6126



                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

  Edward Butowsky,

       Plaintiff,

  v.                                                 Case No. 4:19-cv-00180-ALM-kpj

  Michael Gottlieb, et al.,

       Defendants


                                   HEARING REQUEST

          NOW COMES Edward Butowsky, the Plaintiff, requesting that the Court schedule

  his Corrected Motion to Compel Federal Bureau of Investigation to Comply with

  Subpoena Duces Tecum (hereinafter “Corrected Motion”) (Doc. No. 179) and his

  Supplemental Motion to Compel Federal Bureau of Investigation to Comply with

  Subpoena Duces Tecum (hereinafter “Supplemental Motion”) for the hearing to be held

  on June 10, 2020 at 9:30 a.m. in the Plano courthouse. The Defendants do not oppose

  this motion, but the government does. In a May 26, 2020 email, Asst. U.S. Attorney

  Robert Wells wrote as follows:

          The government opposes having the motion to compel being heard on June 10,
          2020.

          According to the docket, there are several motions to dismiss being heard that day.
          The motion to compel has no bearing on the outcome of those motions to dismiss.
          Those motions to dismiss concern issues with Mr. Butowsky’s complaint, like
          jurisdiction and whether Mr. Butowsky has stated a viable claim. Those motions
          do not concern discovery-type issues like those raised by your motion to compel.

          If you file a motion requesting the Court to set the motion to compel for hearing


                                              -1-
Case 4:19-cv-00180-ALM-KPJ Document 241 Filed 05/26/20 Page 2 of 3 PageID #: 6127



         that day, the government will respond and request that the motion to compel only
         be heard after the Court has ruled on the pending motions to dismiss. After all,
         dismissal of the suit would make the motion to compel moot.

  May 26, 2020 Email from Robert Wells to Ty Clevenger (Exhibit 1). The Plaintiff would

  note, however, that this Court’s rules reflect a strong bias in favor of proceeding with

  discovery, even while dispositive motions are pending:

         No Excuses. Absent a court order to the contrary, a party is not excused from
         responding to discovery because there are pending motions to dismiss, to remand,
         or to change venue. Parties asserting the defense of qualified immunity may
         submit a motion to limit discovery to those materials necessary to decide the issue
         of qualified immunity.

  Local Rule CV-26(a). The Plaintiff was actively engaged in third-party discovery up until

  the Court’s March 4, 2020 Order (Doc. No. 204) staying proceedings, and the Corrected

  Motion was filed more than six months ago. Unless the Court expects to dismiss every

  claim against every Defendant, there is no need to delay this matter any longer. The

  information sought by the Plaintiff could resolve one of the core issues in this case and

  several others pending before this Court (as well as other courts), and it is a matter of

  national interest. Finally, hearings are difficult to schedule under any circumstances, and

  Plaintiff’s Counsel resides in New York, where travel has been complicated by the

  COVID-19 pandemic. It would be much easier for an attorney from the local U.S.

  Attorney’s Office to attend the June 10, 2020 hearing than it would be for Plaintiff’s

  Counsel to fly back to Texas for a separate hearing. For all of the foregoing reasons, the

  Plaintiff requests that the Court hear the Corrected Motion and Supplemental Motion on

  June 10, 2020.




                                             -2-
Case 4:19-cv-00180-ALM-KPJ Document 241 Filed 05/26/20 Page 3 of 3 PageID #: 6128



                                            Respectfully submitted,

                                            /s/ Ty Clevenger
                                            Ty Clevenger
                                            Texas Bar No. 24034380
                                            P.O. Box 20753
                                            Brooklyn, New York 11202-0753
                                            (979) 985-5289
                                            (979) 530-9523 (fax)
                                            tyclevenger@yahoo.com

                                            Attorney for Plaintiff Edward Butowsky


                           CERTIFICATE OF CONFERENCE

         I certify that I conferred with counsel for all of the Defendants via email on May
  24, 2020 regarding the foregoing request for hearing. Counsel for the CNN Defendants,
  New York Times Defendants, and Vox Defendants indicated that their clients do not
  oppose this request. Counsel for the Boies Schiller Defendants did not respond, but the
  case has been stayed with respect to their clients. Counsel for the U.S. Government
  indicated that his client would oppose this request. See Exhibit 1.

                                            /s/ Ty Clevenger
                                            Ty Clevenger



                              CERTIFICATE OF SERVICE

         I certify that a copy of this document was filed electronically with the Court's ECF
  system on May 26, 2020, which should result in automatic notification to all counsel of
  record.

                                            /s/ Ty Clevenger
                                            Ty Clevenger




                                             -3-
